MEDIA RELATIONS CAMPAIGN AGREEMENT:
FIRST CORPORATION


THIS AGREEMENT made the 8 day of March 2011


BETWEEN:


EMERSON GERARD ASSOCIATES, INC. (EGA), a body corporate having an office at 5600
N. Flagler Drive #601, West Palm Beach FL 33407
OF THE FIRST PART


AND:


FIRST CORPORATION, a body corporate having an office at
Caruso UK Ltd., Maranello, Watch House Green, Felsted UK CM63EF
OF THE SECOND PART


WHEREAS;


First Corporation desires to retain EGA to provide Media Relations services
according to Attachment A below. EGA has agreed to provide such services on the
terms and conditions hereinafter set out.


NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the mutual
covenants and agreements hereinafter contained, the parties hereto agree as
follows:


EGA’S DUTIES AND OBLIGATIONS


1.1   EGA shall provide Media Relations services for First Corporation and
Tramigo products as set forth in Attachment A below on an independent basis and
such other marketing and promotion services as may be mutually agreed between
the parties from time to time. EGA will write and pitch news releases presenting
First Corporation and Tramigo products to EGA’s media contacts. EGA will use
these news releases to influence and persuade the media to interview First
Corporation about Tramigo products, place articles and stories about First
Corporation and Tramigo products into their publications, and run the First
Corporation and Tramigo products story on radio/TV shows. EGA has numerous
relationships with industry, consumer, business and trade publications’ editors
and reporters, and TV and radio station program directors, station managers and
producers. EGA fully expects to get media exposure for First Corporation and
Tramigo products.
 
 
 

--------------------------------------------------------------------------------

 


1.2 In performing its duties hereunder, EGA shall at all times exercise the
standard of care, skill and diligence normally provided in the performance of
services contemplated in this Agreement. EGA will not violate the laws of the
Federal Trade Commission or Federal Communications Commission of the United
States, or any other regulatory agency overseeing the marketing or promotion of
companies, or their products and services. If First Corporation and/or Tramigo
products, whether at the request of EGA or otherwise, engages the services of a
specialist, EGA shall be entitled to rely on the skill and knowledge of such
specialist and shall not be liable to First Corporation and/or Tramigo products
for any damages or loss arising out of or arising from the services of such
specialist. EGA shall be entitled to rely on the accuracy of any data furnished
by First Corporation and/or Tramigo products unless to do so would be
unreasonable.


1.3 EGA shall not be required to devote its full time and attention to the
affairs of First Corporation and/or Tramigo products but shall be entitled,
during the term hereof, to carry on such other businesses and undertakings as it
sees fit.


1.4 EGA shall not, either during the continuance of this Agreement or at any
time thereafter, disclose the private affairs of First Corporation and Tramigo
products to any persons. EGA shall not, either during the continuance of this
Agreement or any time thereafter, use for its own purposes, or any purpose other
than those of First Corporation and Tramigo products, any information they may
acquire in relation to the business and affairs of First Corporation and Tramigo
products.


REMUNERATION
2.1 It is agreed that EGA shall perform these services month-to-month commencing
on the date signed below. For providing the services pursuant to the terms of
this Agreement, EGA will be paid by First Corporation in advance by wire
transfer the monthly retainer fee of $6850.  While this Agreement is in force,
$6850 is due in advance by wire transfer each subsequent month on the monthly
anniversary date of the signing of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 


2.2 Although no additional expenses are anticipated, EGA shall be reimbursed for
all pre-approved expenses actually and properly incurred by EGA in connection
with carrying out duties arising hereunder and directly related to activities
carried out on behalf of First Corporation and Tramigo products as long as such
expenses have been pre-approved in writing by First Corporation. EGA shall
furnish to First Corporation statements and vouchers as required.


TERM
3.1 The term of this Agreement shall be for one month commencing upon receipt of
retainer.


3.2 At the end of the one month term this Agreement will continue until
terminated in writing by fax.


3.3 First Corporation can terminate this agreement provided First Corporation
has given 15-days notice to EGA by fax. First Corporation is responsible to pay
for EGA’s services during the 15-day notice period. First Corporation is
responsible for expenses it has pre-approved in writing prior to the notice of
termination.


3.4. EGA can terminate this agreement by fax upon 15-days notice to First
Corporation subject to the terms contained herein. EGA is responsible to pursue
the campaign in earnest during the 15-day notice period.


3.5 This agreement can also be terminated upon the mutual decision of the
parties hereto.


INDEMNIFICATION OF EGA
4. First Corporation shall and hereby agrees to indemnify and save harmless EGA
from and against all claims and demands of any nature or kind whatsoever brought
against EGA as a result of EGA’s performance in good faith of the duties and
obligations required of EGA hereunder.


INDEMNIFICATION OF FIRST CORPORATION
5. EGA shall and hereby agrees to indemnify and save harmless First Corporation
from and against all claims and demands of any nature or kind whatsoever brought
against First Corporation as a result of EGA’s alleged gross negligence or
willful misconduct in the performance of its duties and obligations stated
herein this Agreement.
 
 
 

--------------------------------------------------------------------------------

 


RESTRICTION ON ASSIGNMENT
6. Neither this Agreement nor any of the rights, benefits or obligations arising
from or out of the terms of this Agreement shall be assignable by either party
hereto without the prior written consent of the other party hereto.


TIME
7. Time shall be of the essence of this Agreement.


FURTHER ASSURANCES
8.1 The parties hereto covenant and agree to make, execute and deliver any and
all further assurances or other documents necessary to give full effect to the
meaning and intent of this Agreement.


8.2 While diligently striving to achieve the goals set forth in Attachment A
below, EGA does not guarantee media coverage of First Corporation and/or Tramigo
products.


GOVERNANCE
9. The provisions of this Agreement shall be governed by and interpreted in
accordance with the laws of the State of Florida. Attorney’s fees for any
disputes arising from or related to this Agreement shall be the responsibility
of each party and not a part of the settlement thereof.


IN WITNESS THEREOF, the Parties hereto have executed this document as of the
date and year written below.


BY: /s/ Paul Gravatt                  
Paul Gravatt
First Corporation


Date:___________________


 
 
BY:__________________________________
Jerry Jennings, President
Emerson Gerard Associates, Inc.


Date: __________________


******************************
 
 
 

--------------------------------------------------------------------------------

 


ATTACHMENT A
 
 
PROPOSED MEDIA RELATIONS CAMPAIGN: FIRST CORPORATION


Emerson Gerard Associates comprises a sophisticated team of media experts and
crack writers that will spin news stories about First Corporation and Tramigo
products and, with your approval, pitch these news stories to the media to line
up interviews.
 
 
In the past, these interviews have resulted in numerous positive articles for
our clients in newspapers, magazines, on TV news, radio and talk shows
including:


* CNBC
* CNNfn
* CNN-Business Unusual
* Wall Street Journal
* USA Today
* NPR
* Investor’s Business Daily
* Time Magazine
* Consumer Reports
* Readers Digest
* ABC News
* CBS News
* Financial Times
* Forbes Magazine
* Business Week
* N.Y. Times
* Bloomberg.com
* The Kiplinger Letter
…..and many more!
 (Stories on file at www.emersongerard.com)
 
 
To get coverage for First Corporation and Tramigo products we propose to work
with reporters, editors, and producers in the local and regional markets;
specifically where a well-placed news story can bring considerable attention
dramatically impacting First Corporation and Tramigo products target markets.
 
 
This is what we do best....get third-party media involved……so it appears as if
third party media is endorsing First Corporation and Tramigo products.
 
 
My team was cited by Advertising Age for “Best PR Pitch of the Week”.
http://www.emersongerard.com/pitch_of_the_week.html

 
 
 

--------------------------------------------------------------------------------

 
 
 







